                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

John Jabbar Greene,                       )            C/A No. 4:19-cv-0283-SAL
                                          )
                           Petitioner,    )
                                          )
v.                                        )
                                          )            OPINION & ORDER
Warden, Kershaw Correctional Institution, )
                                          )
                                          )
                           Respondent. )
___________________________________ )

   This matter is before the Court for review of the Report and Recommendation of United States

Magistrate Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule 73.02 (D.S.C.) (the “Report”).

                               PROCEDURAL BACKGROUND

   Petitioner John Jabbar Greene (“Petitioner”) is a pro se state prisoner seeking habeas corpus

relief pursuant to 28 U.S.C. § 2254. [ECF No. 1.] On April 5, 2019, Respondent Warden, Kershaw

Correctional Institution (“Respondent”) filed a motion for summary judgment, seeking judgment

in its favor on Petitioner’s request for habeas corpus relief. [ECF No. 18.] The Magistrate Judge

issued a Roseboro Order, directing the clerk to forward the summary judgment explanation to

Petitioner and directing the Petitioner to respond to the motion for summary judgment in 31 days.

[ECF Nos. 19, 20.] Petitioner filed a response to the motion for summary judgment, and

Respondent filed a reply.    [ECF Nos. 21, 22.]       On December 26, 2019, the Magistrate Judge

issued the Report, recommending this Court grant Respondent’s motion for summary judgment in

its entirety and that the petition be dismissed without an evidentiary hearing. [ECF Nos. 26, 27.]

Attached to the Report was the notice of right to file objections. Id. The deadline to file objections



                                                  1
was January 9, 2020. Id. On January 14, 2020, this Court received a request for an extension of

time to file objections from Petitioner. [ECF No. 30.] The Court granted the request by text order

and extended the deadline for objections to January 30, 2020. [ECF No. 31.] Petitioner’s

objections were served on January 30, 2020. [ECF No. 33.] Respondent submitted a response on

February 18, 2020. [ECF No. 35.] The matter is ripe for this Court’s determination.

                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017) (citation

omitted). A specific objection “requires more than a reassertion of arguments from the [petition]

or a mere citation to legal authorities.” Sims v. Lewis, No. 6:17-cv-3344, 2019 WL 1365298, at *2

(D.S.C. Mar. 26, 2019). It must “direct the court to a specific error in the magistrate’s proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Thus, “[i]n




                                                  2
the absence of specific objections . . . this court is not required to give any explanation for adopting

the recommendation.” Field v. McMaster, 663 F. Supp. 2d 449, 451–52 (4th Cir. 2009).

                                           DISCUSSION

   After a thorough review of Petitioner’s objections, the Report, and the record of this case, the

Court finds that Petitioner’s objections are non-specific, unrelated to the dispositive portions of

the Report, or merely restate his claims. Further, after restating the arguments raised at summary

judgment, Petitioner concludes “recommend[ing] that the respondent’s motion for summary

judgment (ECF No. 18) be dismissed with prejudice in its entirety, and the petition be granted with

or without an evidentiary hearing.” [ECF No. 33 at p.6.] As noted in Sims, “a reassertion of

arguments” is not a specific objection. 2019 WL 1365298, at *2. Accordingly, this is a situation

where the “party makes general and conclusory objections that do not direct the court to a specific

error in the magistrate’s proposed findings and recommendation.” Arbogast v. Spartanburg Cty.,

No. 7:11-cv-00198, 2011 WL 587635, at *2 (D.S.C. Nov. 17, 2011) (citing Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). Without specific objections to the proposed findings and

recommendations, this Court is not required to give any explanation for its adoption of the Report.

   After a review of the record, this Court finds that the Report accurately summarizes this case

and the applicable law. Petitioner’s objections are general and conclusory in that they merely

reassert all of the purported factual and legal arguments underlying his request for habeas relief

and, therefore, do not warrant further explanation.

   For the reasons set forth above, the Report [ECF No. 26] is accepted, adopted in its entirety,

and is incorporated herein. Therefore, it is the judgment of this Court that Respondent’s motion

for summary judgment [ECF No. 18] is GRANTED in its ENTIRETY, and the petition [ECF

No. 1] is DISMISSED without an evidentiary hearing.



                                                   3
   IT IS SO ORDERED.

                               /s/ Sherri A. Lydon______________
                               United States District Judge
February 20, 2020
Florence, South Carolina




                           4
                              NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4 of the

Federal Rules of Appellate Procedure.




                                                 5
